             Case 3:20-cv-00168-ARS Document 3 Filed 09/09/20 Page 1 of 47



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

    JANA R. ROSENKRANZ, JOAN           )
    MONDRY and RAMONA DRISCOLL,        )
    individually and on behalf of all others
                                       )
    similarly situated,                )                CIVIL ACTION NO.:
                                       )
                          Plaintiffs,  )
                                       )                CLASS ACTION COMPLAINT
               v.                      )
                                       )
    ALTRU HEALTH SYSTEM, THE CHIEF )
    FINANCIAL OFFICER AND THE CHIEF )
    PEOPLE RESOURCE EXECUTIVE OF       )
    ALTRU HEALTH SYSTEM, THE           )
    INVESTMENT COMMITTEE AND           )
    RETIREMENT COMMITTEE OF ALTRU )
    HEALTH SYSTEM, and JOHN DOES 1-30. )

                                  Defendants.

                                          COMPLAINT

        Plaintiffs, Jana R. Rosenkranz, Joan Mondry and Ramona Driscoll (“Plaintiffs”), by and

through their attorneys, on behalf of the Altru Health System Retirement Savings Plan (the

“Plan”),1 themselves and all others similarly situated, state and allege as follows:

                                    I.      INTRODUCTION

        1.       This is a class action brought pursuant to §§ 409 and 502 of the Employee

Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 1109 and 1132, against the

Plan’s fiduciaries, which include Altru Health System (“Altru” or “Company”), the Chief

Executive Officer and the Chief People Resource Executive of Altru Health Systems and those



1
  The Plan is a legal entity that can sue and be sued. ERISA § 502(d)(1), 29 U.S.C. § 1132(d)(1).
However, in a breach of fiduciary duty action such as this, the Plan is not a party. Rather, pursuant
to ERISA § 409, and the law interpreting it, the relief requested in this action is for the benefit of
the Plan and its participants.
             Case 3:20-cv-00168-ARS Document 3 Filed 09/09/20 Page 2 of 47



who held those positions during the Class Period2 (“CFO”) and the Investment and Retirement

Committees of Altru Health System and its members (“Committee”) during the Class Period for

breaches of their fiduciary duties.

        2.       To safeguard Plan participants and beneficiaries, ERISA imposes strict fiduciary

duties of loyalty and prudence upon employers and other plan fiduciaries. Fiduciaries must act

“solely in the interest of the participants and beneficiaries,” 29 U.S.C. § 1104(a)(1)(A), with the

“care, skill, prudence, and diligence” that would be expected in managing a plan of similar scope.

29 U.S.C. § 1104(a)(1)(B). These twin fiduciary duties are “the highest known to the law.” Braden

v. Wal-Mart Stores, Inc., 588 F.3d 585, 598 (8th Cir. 2009).

        3.       Under 29 U.S.C. § 1104(a)(1), a plan fiduciary must give substantial consideration

to the cost of investment options. “Wasting beneficiaries’ money is imprudent. In devising and

implementing strategies for the investment and management of trust assets, trustees are obligated

to minimize costs.” Uniform Prudent Investor Act (the “UPIA”), § 7.

        4.       “The Restatement … instructs that ‘cost-conscious management is fundamental to

prudence in the investment function,’ and should be applied ‘not only in making investments but

also in monitoring and reviewing investments.’” Tibble v. Edison Int’l, 843 F.3d 1187, 1197-98

(9th Cir. 2016) (en banc) (quoting Restatement (Third) of Trusts, § 90, cmt. b) (“Tibble II”).3

        5.       Additional fees of only 0.18% or 0.4% can have a large effect on a participant’s

investment results over time because “[b]eneficiaries subject to higher fees … lose not only money



2
    Defined below as September 9, 2014 through the date of judgment.
3
  See also U.S. Dep’t of Labor, A Look at 401(k) Plan Fees, (Aug. 2013), at 2, available at
https://www.dol.gov/sites/dolgov/files/ebsa/about-ebsa/our-activities/resource-
center/publications/a-look-at-401k-plan-fees.pdf (last visited February 21, 2020) (“You should be
aware that your employer also has a specific obligation to consider the fees and expenses paid by
your plan.”).


                                                 2
            Case 3:20-cv-00168-ARS Document 3 Filed 09/09/20 Page 3 of 47



spent on higher fees, but also lost investment opportunity; that is, the money that the portion of

their investment spent on unnecessary fees would have earned over time.” Tibble II, 843 F.3d at

1198 (“It is beyond dispute that the higher the fees charged to a beneficiary, the more the

beneficiary’s investment shrinks.”).

       6.       Most participants in 401(k) plans expect that their 401(k) accounts will be their

principal source of income after retirement. Although at all times 401(k) accounts are fully funded,

that does not prevent plan participants from losing money on poor investment choices by plan

sponsors and fiduciaries, whether due to poor performance, high fees or both.

       7.       The Department of Labor has explicitly stated that employers are held to a “high

standard of care and diligence” and must, among other duties, both “establish a prudent process

for selecting investment options and service providers” and “monitor investment options and

service providers once selected to see that they continue to be appropriate choices.” See, “A Look

at 401(k) Plan Fees,” supra, at n.3; see also Tibble v. Edison Int’l, 135 S. Ct. 1823, 1823 (2015)

(Tibble I) (reaffirming the ongoing fiduciary duty to monitor a plan’s investment options).

       8.       The duty to evaluate and monitor fees and investment costs includes fees paid

directly by plan participants to investment providers, usually in the form of an expense ratio or a

percentage of assets under management within a particular investment. See Investment Company

Institute (“ICI”), The Economics of Providing 401(k) Plans: Services, Fees, and Expenses (July

2016), at 4. “Any costs not paid by the employer, which may include administrative, investment,

legal, and compliance costs, effectively are paid by plan participants.” Id., at 5.

       9.       Prudent and impartial plan sponsors thus should be monitoring both the

performance and cost of the investments selected for their 401(k) plans, as well as investigating

alternatives in the marketplace to ensure that well-performing, low cost investment options are

being made available to plan participants.


                                                  3
          Case 3:20-cv-00168-ARS Document 3 Filed 09/09/20 Page 4 of 47



       10.     At all times during the Class Period (September 9, 2014 through the date of

judgment) the Plan had at least $230 million dollars in assets under management. At the end of

2017 and 2018, the Plan had over $329 million dollars and $358 million dollars, respectively, in

assets under management that were/are entrusted to the care of the Plan’s fiduciaries. The Plan’s

assets under management qualifies it as a large plan in the defined contribution plan marketplace,

and among the largest plans in the United States. As a large plan, the Plan had substantial

bargaining power regarding the fees and expenses that were charged against participants’

investments.   Defendants, however, did not try to reduce the Plan’s expenses or exercise

appropriate judgment to scrutinize each investment option that was offered in the Plan to ensure it

was prudent.

       11.     Plaintiffs allege that during the putative Class Period Defendants, as “fiduciaries”

of the Plan, as that term is defined under ERISA § 3(21)(A), 29 U.S.C. § 1002(21)(A), breached

the duties they owed to the Plan, to Plaintiffs, and to the other participants of the Plan by, inter

alia, (1) failing to objectively and adequately review the Plan’s investment portfolio with due care

to ensure that each investment option was prudent, in terms of cost; and (2) maintaining certain

funds in the Plan despite the availability of identical or similar investment options with lower costs

and/or better performance histories.

       12.     In many instances, Defendants failed to utilize the lowest cost share class for many

of the mutual funds within the Plan, and failed to consider certain collective trusts available during

the Class Period as alternatives to the mutual funds in the Plan, despite their lower fees and

materially similar investment objectives.

       13.     Defendants’ mismanagement of the Plan, to the detriment of participants and

beneficiaries, constitutes a breach of the fiduciary duties of prudence and loyalty, in violation of




                                                  4
          Case 3:20-cv-00168-ARS Document 3 Filed 09/09/20 Page 5 of 47



29 U.S.C. § 1104. Their actions were contrary to actions of a reasonable fiduciary and cost the

Plan and its participants millions of dollars.

        14.    Based on this conduct, Plaintiffs assert claims against Defendants for breach of the

fiduciary duties of loyalty and prudence (Count One) and failure to monitor fiduciaries (Count

Two).

                             II.     JURISDICTION AND VENUE

        15.    This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 because it is a civil action arising under the laws of the United States, and pursuant to 29

U.S.C. § 1332(e)(1), which provides for federal jurisdiction of actions brought under Title I of

ERISA, 29 U.S.C. § 1001, et seq.

        16.    This Court has personal jurisdiction over Defendants because they transact business

in this District, reside in this District, and/or have significant contacts with this District, and

because ERISA provides for nationwide service of process.

        17.    Venue is proper in this District pursuant to ERISA § 502(e)(2), 29 U.S.C.

§ 1132(e)(2), because some or all of the violations of ERISA occurred in this District and

Defendants reside and may be found in this District. Venue is also proper in this District pursuant

to 28 U.S.C. § 1391 because Defendants do business in this District and a substantial part of the

events or omissions giving rise to the claims asserted herein occurred within this District.

                                         III.    PARTIES

        Plaintiffs

        18.     Plaintiff, Jana R. Rosenkranz (“Rosenkranz”), resides in Fargo, North Dakota.

During her employment, Plaintiff Rosenkranz participated in the Plan investing in the options

offered by the Plan and which are the subject of this lawsuit.




                                                 5
           Case 3:20-cv-00168-ARS Document 3 Filed 09/09/20 Page 6 of 47



         19.   Plaintiff, Joan Mondry (“Mondry”), resides in Fargo, North Dakota. During her

employment, Plaintiff Mondry participated in the Plan investing in the options offered by the Plan

and which are the subject of this lawsuit.

         20.    Plaintiff, Ramona Driscoll (“Driscoll”), resides in Eatonton, Georgia. During her

employment, Plaintiff Driscoll participated in the Plan investing in the options offered by the Plan

and which are the subject of this lawsuit.

         21.   Each Plaintiff has standing to bring this action on behalf of the Plan because each

of them participated in the Plan and were injured by Defendants’ unlawful conduct. Plaintiffs are

entitled to receive benefits in the amount of the difference between the value of their accounts

currently, or as of the time their accounts were distributed, and what their accounts are or would

have been worth, but for Defendants’ breaches of fiduciary duty as described herein.

         22.   Plaintiffs did not have knowledge of all material facts (including, among other

things, the investment alternatives that are comparable to the investments offered within the Plan,

comparisons of the costs and investment performance of Plan investments versus available

alternatives within similarly-sized plans, total cost comparisons to similarly-sized plans,

information regarding other available share classes, and information regarding the availability and

pricing of collective trusts) necessary to understand that Defendants breached their fiduciary duties

and engaged in other unlawful conduct in violation of ERISA until shortly before this suit was

filed.

         23.   Additionally, Plaintiffs did not have and do not have actual knowledge of the

specifics of Defendants’ decision-making process with respect to the Plan, including Defendants’

processes (and execution of such) for selecting, monitoring, and removing Plan investments,

because this information is solely within the possession of Defendants prior to discovery. See

Braden v. Wal-mart Stores, Inc., 588 F.3d 585, 598 (8th Cir. 2009) (“If Plaintiffs cannot state a


                                                 6
             Case 3:20-cv-00168-ARS Document 3 Filed 09/09/20 Page 7 of 47



claim without pleading facts which tend systematically to be in the sole possession of defendants,

the remedial scheme of [ERISA] will fail, and the crucial rights secured by ERISA will suffer.”)

           24.     Having never managed a large 401(k) plan such as the Plan, Plaintiffs lacked actual

knowledge of reasonable fee levels and prudent alternatives available to such plans. For purposes

of this Complaint, Plaintiffs have drawn reasonable inferences regarding these processes based

upon (among other things) the facts set forth herein.

                   Defendants

                            Company Defendant

           25.     Altru is the Plan sponsor and a named fiduciary with a principal place of business

being 1200 South Columbia Road, Grand Forks, North Dakota, 58201. The December 31, 2018

Form 5500 of Altru Health System filed with the United States Department of Labor (“2018 Form

5500”) at 1.

           26.     Altru describes itself as “a community of 3,800 health professionals and support

staff” that has been in business for more than 100 years. It serves “over 200,000 residents in

northeast North Dakota and northwest Minnesota.”4 Altru is a not-for profit corporation.5

           27.     The Company, acting through its officers, established and appointed the members

of the Investment and Retirement Committees (“Committee”). As detailed in the Defined

Contribution Investment Policy – 401(k) effective January 28, 2018 (“IPS”), Altru Health System

is “responsible for … [a]ppointing the members of the Investment and Retirement Committees.”

IPS at 4. As part of its responsibilities, the Committee is responsible for selecting and monitoring

the performance of the funds available for investment in the Plan. Id.




4
    https://www.altru.org/about-us/who-we-are/ accessed on September 4, 2020.
5
    https://www.altru.org/app/files/public/18699/2019-Community-Report.pdf


                                                         7
         Case 3:20-cv-00168-ARS Document 3 Filed 09/09/20 Page 8 of 47



       28.     Altru also made discretionary decisions about whether to make discretionary

matching contributions to the Plan each year. As detailed in the Plan’s governing document:

“Matching Contribution means a Matching Contribution which the Employer in its sole discretion

elects to make to the Plan.” The Defined Contribution Volume Submitter Plan and Trust of the of

the Altru Health System Retirement Savings Plan as Amended and Restated effective January 1,

2017 (“Plan Doc.”) at 9.

       29.     The Company also acted through its officers, including the Board and Committee,

and their members, to perform Plan-related fiduciary functions in the course and scope of their

employment.

       30.     For the foregoing reasons, the Company is a fiduciary of the Plan, within the

meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A).

               CFO Defendants

       31.     As noted above, the Company, acting through its officers, established and

appointed the members of the Investment and Retirement Committees (“Committee”). As detailed

in the Charter: “[t]he Chief People Resource Executive and the Chief Financial Officer will have

the power to change the number of members and to remove members from time to time without

cause.” Charter at 4. The Chief People Resource Executive and the Chief Financial Officer who

served in this capacity during the Class Period will be referred to hereinafter at the “CFO.” As

part of its responsibilities, the Committee is responsible for selecting and monitoring the

performance of the funds available for investment in the Plan. IPS at 4.

       32.     Accordingly, each individual who served as CFO during the putative Class Period

(referred to herein as John Does 1-10) is/was a fiduciary of the Plan, within the meaning of ERISA

Section 3(21)(A), 29 U.S.C. § 1002(21)(A) because each exercised discretionary authority to




                                                8
          Case 3:20-cv-00168-ARS Document 3 Filed 09/09/20 Page 9 of 47



appoint and/or monitor the Committee, which had control over Plan management and/or authority

or control over management or disposition of Plan assets.

       33.     The unnamed individuals who held the position of the Chief People Resource

Executive and/or the Chief Financial Officer for Altru during the Class Period are collectively

referred to herein as the “CFO Defendants.”

               Committee Defendants

       34.       As defined in the IPS the “‘Investment Committee’ shall refer to the governing

board established to direct the administration and investment management of Plan assets.” IPS at

2. The Retirement Committee is a sub-committee of the Investment Committee. The IPS provides

that the: “‘Retirement Committee” shall refer to the sub-committee established by the Investment

Committee responsible for the day-to-day administration of the Plans.” Both Committees will be

referred to herein collectively as the “Committee.” Id.

       35.     The Committee is responsible for selecting and monitoring the performance of the

funds available for investment in the Plan. IPS at 3. The IPS goes on to state that: “[t]he Investment

and Retirement Committees of the AHS Plan are fiduciaries under ERISA, and are responsible for

directing and monitoring the investment management of Plan assets.” Id. However, as detailed

below, the Committee failed to carry out these fiduciary duties with prudence.

       36.     In theory, the Retirement Committee selects the investment options for the Plan as

approved and independently considered by the Investment Committee. As detailed in the IPS: “The

selection of investment options offered under the Plan is among the Retirement Committee’s most

important responsibilities.” IPS at 10. In selecting a fund for the Plan, the Investment Committee

is to consider a funds “performance relative to its index and peer group, risk characteristics,

investment style and fees (including expense ratios and other potential costs, such as redemption

fees) … .” The Investment Committee “will have the authority to approve or disapprove any action


                                                  9
         Case 3:20-cv-00168-ARS Document 3 Filed 09/09/20 Page 10 of 47



taken by the Retirement Committee as deemed necessary and appropriate.” Charter at 3. As will

be described in more detail below, the Committee failed to carry out this fiduciary duty with

prudence.

       37.     The Retirement Committee is purportedly responsible for the ongoing monitoring

of the funds in the Plan and these selections are independently considered by the Investment

Committee. As detailed in the IPS: “[t]he ongoing monitoring of investments must be a regular

and disciplined process.” IPS at 11. The IPS further provides that the Retirement Committee will:

“monitor, on a quarterly basis, the Plan’s investment options, considering the same factors

identified above under ‘Investment Selection.’” Id. These quarterly reports are supposed to cover

“four basic areas: returns, comparisons of returns to benchmarks and a statistical universe of

similar portfolios, diagnostic risk analyses, and compliance with relevant policies and objectives.”

Id. However, in practice, as will be described below, the Committee fell short of these goals.

       38.     The Retirement Committee is also, in theory, responsible for monitoring and

reviewing all services and costs associated with the Management of the Plan, as independently

considered by the Investment Committee. IPS at 13. The Retirement Committee is, among other

things, required to monitor the “[expense ratios of each mutual fund and EFT against the

appropriate peer group.” Id. Another responsibility of the Retirement Committee is to monitor the

“[a]dministrative services and fees; costs to administer the Plan, including record keeping, custody

and trust services.” Id. In addition, the Retirement Committee is purportedly responsible for “[t]he

proper identification and accounting of all parties receiving sub-TA’s, commissions, soft dollars

and/or 12b-1 fees generated by the Plan.” Id. As will be detailed below, the Committee fell well

short of these fiduciary goals.




                                                10
         Case 3:20-cv-00168-ARS Document 3 Filed 09/09/20 Page 11 of 47



       39.     The Committee and each of its members were fiduciaries of the Plan during the

Class Period, within the meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A), because

each exercised discretionary authority over management or disposition of Plan assets.

       40.     The Committee and unnamed members of the Committee during the Class Period

(referred to herein as John Does 11-20), are collectively referred to herein as the “Committee

Defendants.”

       Additional John Doe Defendants

       41.     To the extent that there are additional officers, employees and/are contractors of

Altru who are/were fiduciaries of the Plan during the Class Period, or were hired as an investment

manager for the Plan during the Class Period, the identities of whom are currently unknown to

Plaintiffs, Plaintiffs reserve the right, once their identities are ascertained, to seek leave to join

them to the instant action. Thus, without limitation, unknown “John Doe” Defendants 21-30

include, but are not limited to, Altru officers, employees and/or contractors who are/were

fiduciaries of the Plan within the meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A)

during the Class Period.

                                          IV.     THE PLAN

       42.     The Summary Plan Description describes the purpose of the Plan as providing:

“protection for you and your family at retirement or death or if you become permanently disabled.”

SPD at 1. The Plan was originally established on January 1, 1985. The Adoption Agreement

incorporated into the Plan Doc. at 2. The Plan has been amended several times since that time with

the most recent amendment being effective January 1, 2017. Id.

       43.     The Plan is a “defined contribution” or “individual account” plan within the

meaning of ERISA § 3(34), 29 U.S.C. § 1002(34), in that the Plan provides for individual accounts

for each participant and for benefits based solely upon the amount contributed to those accounts,


                                                 11
         Case 3:20-cv-00168-ARS Document 3 Filed 09/09/20 Page 12 of 47



and any income, expense, gains and losses, and any forfeitures of accounts of the participants

which may be allocated to such participant’s account. Consequently, retirement benefits provided

by the Plan are based solely on the amounts allocated to each individual’s account. See, the

December 31, 2018 Report of the Auditor of the Altru Health System Retirement Savings Plan

(“2018 Auditor Report”) at 5-6.

       Eligibility

       44.     In general, regular full-time employees are eligible to participate in the Plan who

have reached the age of 21 and have completed one month of service. SPD at 2.

       Contributions

       45.     There are several types of contributions that can be added to a participant’s account,

including: an employee salary deferral contribution, an employee Roth 401(k) contribution, an

employee after-tax contribution, catch-up contributions for employees aged 50 and over, rollover

contributions, and employer matching contributions based on employee pre-tax, Roth 401(k), and

employee after-tax contributions. 2018 Auditor Report at 5.

       46.     With regard to employee contributions, “Each year, participants may contribute up

to 100 percent of annual compensation, as defined by the Plan, subject to Internal Revenue Code

(IRC) limitations.” SPD at 5.

       47.      With regard to matching contributions made by Altru, Altru “matches 50 percent

of the first six percent of participant elective deferrals each pay period.” Id. As detailed above,

Altru may also, in its discretion, make nonelective contributions to the Plan. Id. As detailed in the

2018 Auditor Report:“Discretionary nonelective contributions totaled $1,550,586 and $1,686,001

for the years ended December 31, 2018 and 2017, respectively.” Id.

       48.     Like other companies that sponsor 401(k) plans for their employees, Altru enjoys

both direct and indirect benefits by providing matching contributions to Plan participants.


                                                 12
         Case 3:20-cv-00168-ARS Document 3 Filed 09/09/20 Page 13 of 47



Employers are generally permitted to take tax deductions for their contributions to 401(k) plans at

the time when the contributions are made. See generally, https:/www.irs.gov/retirement-

plans/plan-sponsor/401k-plan-overview.

       49.     Altru also benefits in other ways from the Plan’s matching program. It is well-

known that “[o]ffering retirement plans can help in employers’ efforts to attract new employees

and reduce turnover.” See, https://www.paychex.com/articles/employee-benefits/employer-

matching-401k-benefits.

       50.     Given the size of the Plan, Altru likely enjoyed a significant tax and cost savings

from offering a match.

       Vesting

       51.     With regard to contributions made by the employees, the 2018 Auditor Report

states that “Participants are immediately 100 percent vested in their contributions … .” 2018

Auditor Report at 6. However, with regard to matching contributions made by Altru, participants

are subject to a vesting schedule. Id. As described in the 2018 Auditor Report: “[a] participant is

100% vested after six years of credited service.” Id.

       The Plan’s Investments

       52.     In theory, the Committee is responsible for prudently selecting and monitoring the

performance of the funds available for investment in the Plan. However, in practice, throughout

the Class Period, the Committee has continually failed to prudently execute these fiduciary duties.

       53.     Several funds were available to Plan participants for investment each year during

the putative Class Period. Specifically, a participant may direct all contributions to selected

investments as made available and determined by the Committee. IPS at 10.




                                                13
         Case 3:20-cv-00168-ARS Document 3 Filed 09/09/20 Page 14 of 47



       54.     In 2018, the Plan had over $350 million dollars in assets under management across

all funds in the Plan. 2018 Auditor Report at 5. As of December 31, 2018, the Plan’s assets were

valued at $329,411,143. Id.

       Payment of Plan Expenses

       55.     During the Class Period, administrative expenses were paid for using Plan assets.

As described in the SPD: “expenses charged to the Plan may be charged pro rata to each Participant

in relation to the size of each Participant’s account balance or may be charged equally to each

Participant.” SPD at 5.

                              V.     CLASS ACTION ALLEGATIONS

       56.     Plaintiffs bring this action as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure on behalf of themselves and the following proposed class (“Class”):6

               All persons, except Defendants and their immediate family
               members, who were participants in or beneficiaries of the Plan, at
               any time between September 9, 2014 through the date of judgment
               (the “Class Period”).

       57.     The members of the Class are so numerous that joinder of all members is

impractical. The 2018 Form 5500 filed with the Dept. of Labor lists 4,359 Plan “participants with

account balances as of the end of the plan year.” 2018 Form 5500 at p. 2.

       58.     Plaintiffs’ claims are typical of the claims of the members of the Class. Like other

Class members, Plaintiffs participated in the Plan and have suffered injuries as a result of

Defendants’ mismanagement of the Plan. Defendants treated Plaintiffs consistently with other

Class members, and managed the Plan as a single entity. Plaintiffs’ claims and the claims of all

Class members arise out of the same conduct, policies, and practices of Defendants as alleged



6
  Plaintiffs reserve the right to propose other or additional classes or subclasses in their motion for
class certification or subsequent pleadings in this action.


                                                  14
           Case 3:20-cv-00168-ARS Document 3 Filed 09/09/20 Page 15 of 47



herein, and all members of the Class have been similarly affected by Defendants’ wrongful

conduct.

        59.     There are questions of law and fact common to the Class, and these questions

predominate over questions affecting only individual Class members. Common legal and factual

questions include, but are not limited to:

                A.     Whether Defendants are fiduciaries of the Plan;

                B.     Whether Defendants breached their fiduciary duties of loyalty and prudence

                       by engaging in the conduct described herein;

                C.     Whether the Company and CFO Defendants failed to adequately monitor

                       the Committee and other fiduciaries to ensure the Plan was being managed

                       in compliance with ERISA;

                D.     The proper form of equitable and injunctive relief; and

                E.     The proper measure of monetary relief.

        60.     Plaintiffs will fairly and adequately represent the Class, and have retained counsel

experienced and competent in the prosecution of ERISA class action litigation. Plaintiffs have no

interests antagonistic to those of other members of the Class. Plaintiffs are committed to the

vigorous prosecution of this action, and anticipate no difficulty in the management of this litigation

as a class action.

        61.     This action may be properly certified under Rule 23(b)(1). Class action status in

this action is warranted under Rule 23(b)(1)(A) because prosecution of separate actions by the

members of the Class would create a risk of establishing incompatible standards of conduct for

Defendants. Class action status is also warranted under Rule 23(b)(1)(B) because prosecution of

separate actions by the members of the Class would create a risk of adjudications with respect to

individual members of the Class that, as a practical matter, would be dispositive of the interests of


                                                 15
           Case 3:20-cv-00168-ARS Document 3 Filed 09/09/20 Page 16 of 47



other members not parties to this action, or that would substantially impair or impede their ability

to protect their interests.

        62.     In the alternative, certification under Rule 23(b)(2) is warranted because the

Defendants have acted or refused to act on grounds generally applicable to the Class, thereby

making appropriate final injunctive, declaratory, or other appropriate equitable relief with respect

to the Class as a whole.

              VI.     DEFENDANTS LACKED A PRUDENT FIDUCIARY PROCESS

        63.     As described in the Parties section above, Defendants were fiduciaries of the Plan

because:

                (a)      they were so named; and/or

                (b)      they exercised authority or control respecting management or disposition of

                         the Plan’s assets; and/or

                (c)      they exercised discretionary authority or discretionary control respecting

                         management of the Plan; and/or

                (d)      they had discretionary authority or discretionary responsibility in the

                         administration of the Plan.

        64.     ERISA “imposes a ‘prudent person’ standard by which to measure fiduciaries’

investment decisions and disposition of assets.” Fifth Third Bancorp v. Dudenhoeffer, 134 S. Ct.

2459, 2467 (2014) (quotation omitted). In addition to a duty to select prudent investments, under

ERISA a fiduciary “has a continuing duty to monitor [plan] investments and remove imprudent

ones” that exists “separate and apart from the [fiduciary’s] duty to exercise prudence in selecting

investments.” Tibble I, 135 S. Ct. at 1828.

        65.     During the Class Period, Defendants did not act in the best interests of the Plan

participants. Investment fund options chosen for a plan should not favor the fund provider over


                                                     16
         Case 3:20-cv-00168-ARS Document 3 Filed 09/09/20 Page 17 of 47



the plan’s participants.   Yet, here, to the detriment of the Plan and their participants and

beneficiaries, the Plan’s fiduciaries included and retained in the Plan many mutual fund

investments that were more expensive than necessary and otherwise were not justified on the basis

of their economic value to the Plan or Plan participants.

       66.      In order to meet the necessary standard of expertise, plan fiduciaries must seek

independent advice whenever they lack the ability (either because of a lack experience or skills, or

a conflict of interest) to conduct a reasonable, independent investigation and evaluation of the

plan’s investments themselves.

       67.     While it may be necessary to seek the advice of consultants, reliance on such is not

a complete defense to a charge of imprudence and absolute reliance on expert advice is ill-advised.

       68.     The DOL has articulated three guiding principles for plan fiduciaries to follow in

order to satisfy the fee-related duties under ERISA, including engaging in an objective process

designed to elicit the information necessary to determine: (a) the qualifications of the manager or

provider, (b) the quality of the investment or services, and (c) the reasonableness of the fees

charged in light of the bundle of investment attributes and services provided, and the fees

associated with comparable alternative investments or service providers.

       69.     For purposes of evaluating the annual operating expenses of an investment, plan

fiduciaries should obtain competitive pricing information (i.e., fees charged by other comparable

investment funds to similarly situated plans). This type of information can be obtained through

mutual fund data services, such as Morningstar, or with the assistance of the plan’s expert

consultant. However, for comparator information to be relevant for fiduciary purposes, it must be

consistent with the size of the plan and its relative bargaining power. Large plans are able to

qualify for lower fees on a per participant basis, and comparators should reflect this fact.




                                                 17
         Case 3:20-cv-00168-ARS Document 3 Filed 09/09/20 Page 18 of 47



       70.     Plaintiffs have reviewed the Committee’s meeting minutes from 2019. Plaintiffs

were not provided and do not have access to meeting minutes from prior years, but review of the

meeting minutes they have obtained demonstrate plausibly that the Committee did not employ a

prudent process in monitoring Plan investments.

       71.     Importantly, the Committee did not document any effort to give adequate attention

to the high investment management fees charged by several of the Plan’s investments, especially

those managed by JPMorgan. The investment management fees charged by JPMorgan for these

funds were excessive in relation to comparable or nearly-identical alternatives. Materials reviewed

at the Committee meetings focused primarily (and generally) on fund performance and provided

little information about the investment management fees being charged by the Plan’s investments.

The Committee did not meaningfully review the investment management fees charged for the

Plan’s investments as indicated by the absence of discussions in meeting minutes about these fees,

their benchmarks or the source for the benchmarks.

       72.     There is also no documentation to indicate the Committee investigated whether the

actively managed mutual funds in the Plan’s investment lineup provided sufficiently greater

benefits over available index fund alternatives to offset the higher costs of the actively managed

funds. Nor is there evidence that the Committee ever conducted a Plan-wide comparison of the

Plan’s actively managed mutual funds with alternative index funds that were available to the Plan.

The Committee’s failure to meaningfully consider replacing the Plan’s actively managed mutual

fund options resulted in Plan participants paying much higher investment fees than was necessary.

       73.     Also, to the extent the Committee chose and/or failed to remove higher cost shares

of investment funds, the meeting minutes do not document the reasoning for doing so.

       74.     Based on reasonable inferences from the facts set forth in this Complaint, during

the Class Period, Defendants failed to have a proper system of review in place to ensure that


                                                18
         Case 3:20-cv-00168-ARS Document 3 Filed 09/09/20 Page 19 of 47



participants in the Plan were being charged appropriate and reasonable fees for the Plan’s

investment options. Additionally, Defendants failed to leverage the size of the Plan to negotiate

for (1) lower expense ratios for certain investment options maintained and/or added to the Plan

during the Class Period; and (2) a prudent payment arrangement with regard to the Plan’s

recordkeeping and administrative fees.

       75.      As discussed below, Defendants breached their fiduciary duties to the Plan and its

participants and beneficiaries, and are liable for their breaches and the breaches of their co-

fiduciaries under 29 U.S.C. § 1104(a)(1) and 1105(a).

         VII.    SPECIFIC ALLEGATIONS REGARDING THE PLAN’S COSTS

A.     Defendants Breached Their Fiduciary Duties in Failing to Investigate and Select
       Lower Cost Alternative Funds

       76.      Defendants’ breaches of their fiduciary duties, relating to their overall decision-

making, resulted in selection (and maintenance) of several funds in the Plan throughout the Class

Period, including those identified below, that wasted the Plan and participant’s assets because of

unnecessary costs.

       77.      Under trust law, one of the responsibilities of the Plan’s fiduciaries is to “avoid

unwarranted costs” by being aware of the “availability and continuing emergence” of alternative

investments that may have “significantly different costs.” Restatement (Third) of Trusts ch. 17,

intro. note (2007); see also Restatement (Third) of Trusts § 90 cmt. B (2007) (“Cost-conscious

management is fundamental to prudence in the investment function.”). Adherence to these duties

requires regular performance of an “adequate investigation” of existing investments in a plan to

determine whether any of the plan’s investments are “improvident,” or if there is a “superior

alternative investment” to any of the plan’s holdings. Pension Ben. Gaur. Corp. ex rel. St. Vincent

Catholic Med. Ctrs. Ret. Plan v. Morgan Stanley Inv. Mgmt., 712 F.3d 705, 718-19 (2d Cir. 2013).



                                                19
         Case 3:20-cv-00168-ARS Document 3 Filed 09/09/20 Page 20 of 47



        78.     Investment options have a fee for investment management and other services. With

regards to investments like mutual funds, like any other investor, retirement plan participants pay

for these costs via the fund’s expense ratio evidenced by a percentage of assets. For example, an

expense ratio of .75% means that the plan participant will pay $7.50 annually for every $1,000 in

assets. However, the expense ratio also reduces the participant’s return and the compounding

effect of that return. This is why it is prudent for a plan fiduciary to consider the effect that expense

ratios have on investment returns because it is in the best interest of participants to do so.

        79.     When large plans, particularly those with between $100 million dollars and $250

million dollars in assets like the Plan here7, have options which approach the retail cost of shares

for individual investors or are simply more expensive than the average or median institutional

shares for that type of investment, a careful review of the plan and each option is needed for the

fiduciaries to fulfill their obligations to the plan participants.

        80.     One indication of Defendants’ failure to prudently monitor the Plan’s funds is that

the Plan has retained several actively-managed funds as Plan investment options despite the fact

that these funds charged grossly excessive fees compared with comparable or superior alternatives,

and despite ample evidence available to a reasonable fiduciary that these funds had become

imprudent due to their high costs.

        81.     Another indication of Defendants’ failure to prudently monitor the Plan’s funds is

that several funds during the Class Period were more expensive than comparable funds found in

similarly sized plans (plans having between $100 million dollars and $250 million in assets).




7
 The size of the Plan is understated here. From 2014 through 2016 the Plan had slightly less than
$250 million dollars in assets under management. However, from 2017 and forward the assets
under management were well above $250 million dollars.


                                                   20
          Case 3:20-cv-00168-ARS Document 3 Filed 09/09/20 Page 21 of 47



         82.      In 2018, for example, the expense ratios for many of the funds in the Plan in some

cases had a difference of 65% (in the case of Nuveen Real Estate Securities I) and a difference of

44% (in the case of Invesco Oppenheimer Developing Markets Y) above the median expense

ratios in the same category.8 The chart below illustrates these excessive expense ratios for each

applicable fund in the Plan:

                                                                                   ICI
                          Fund Option                   ER9        Category
                                                                                  Median
                             JNSAX
                                                       0.85 %     Target-date      0.61%
                JPMorgan SmartRetirement 2025 A
                             JTTAX
                                                       0.81 %     Target-date      0.61%
                JPMorgan SmartRetirement 2020 A
                             SRJAX
                                                       0.87 %     Target-date      0.61%
                JPMorgan SmartRetirement 2035 A
                             JSMAX
                                                       0.86 %     Target-date      0.61%
                JPMorgan SmartRetirement 2030 A
                             SMTAX
                                                       0.88 %     Target-date      0.61%
                JPMorgan SmartRetirement 2040 A
                             JSAAX
                                                       0.88 %     Target-date      0.61%
                JPMorgan SmartRetirement 2045 A
                             JTSAX
                                                       0.88 %     Target-date      0.61%
                JPMorgan SmartRetirement 2050 A
                             JFFAX
                                                       0.88 %     Target-date      0.61%
                JPMorgan SmartRetirement 2055 A
                             FUNYX                                 Domestic
                                                       0.77 %                      0.52%
                  Pioneer Fundamental Growth Y                      Equity
                             JSRAX
                                                       0.73 %     Target-date      0.61%
               JPMorgan SmartRetirement Income A
                             RPMGX                                 Domestic
                                                       0.75 %                      0.52%
                  T. Rowe Price Mid-Cap Growth                      Equity
                             FARCX                                 Domestic
                                                       1.02 %                      0.52%
                  Nuveen Real Estate Securities I                   Equity



8
 See BrightScope/ICI Defined Contribution Plan Profile: A Close Look at 401(k) Plans, 2016 at
62 (June 2019) (hereafter, “ICI Study”) available at
https://www.ici.org/pdf/19_ppr_dcplan_profile_401k.pdf.
9
    The listed expense figures are taken from summary prospectuses published in 2020.


                                                  21
         Case 3:20-cv-00168-ARS Document 3 Filed 09/09/20 Page 22 of 47



                                                                                   ICI
                       Fund Option                     ER9         Category
                                                                                  Median
                        ODVYX
             Invesco Oppenheimer Developing           1.00 %      Int'l Equity     0.64%
                       Markets Y

       83.     The above comparisons understate the excessiveness of fees in the Plan throughout

the Class Period. That is because the ICI Median fee is based on a study conducted in 2016 when

expense ratios would have been higher than 2019 or even today given the downward trend of

expense ratios the last few years. Indeed, the ICI median expense ratio for domestic equity funds

for plans with between $100 million dollars and $250 million dollars in assets was 0.61% using

2015 data compared with 0.52% in 2016. Accordingly, the median expense ratios in 2020, or for

that matter 2019, utilized by similar plans would be lower than indicated above, demonstrating a

greater disparity between the 2019 expense ratios utilized in the above chart for the Plan’s funds

and the median expense ratios in the same category.

       84.     Further, median-based comparisons also understate the excessiveness of the

investment management fees of the Plan funds because many prudent alternative funds were

available that offered lower expenses than the median.

       Failure to Utilize Lower Fee Share Classes

       85.     Many mutual funds offer multiple classes of shares in a single mutual fund that are

targeted at different investors. Generally, more expensive share classes are targeted at smaller

investors with less bargaining power, while lower cost shares are targeted at institutional investors

with more assets, generally $1 million or more, and therefore greater bargaining power. There is

no difference between share classes other than cost—the funds hold identical investments and have

the same manager.




                                                 22
         Case 3:20-cv-00168-ARS Document 3 Filed 09/09/20 Page 23 of 47



       86.      Large defined contribution plans such as the Plan have sufficient assets to qualify

for the lowest cost share class available. Even when a plan does not yet meet the investment

minimum to qualify for the cheapest available share class, it is well-known among institutional

investors that mutual fund companies will typically waive those investment minimums for a large

plan adding the fund in question to the plan as a designated investment alternative. Simply put, a

fiduciary to a large defined contribution plan such as the Plan can use its asset size and negotiating

power to invest in the cheapest share class available. For this reason, prudent retirement plan

fiduciaries will search for and select the lowest-priced share class available.

       87.      Indeed, recently a court observed that “[b]ecause the institutional share classes are

otherwise identical to the Investor share classes, but with lower fees, a prudent fiduciary would

know immediately that a switch is necessary. Thus, the ‘manner that is reasonable and appropriate

to the particular investment action, and strategies involved…in this case would mandate a prudent

fiduciary – who indisputably has knowledge of institutional share classes and that such share

classes provide identical investments at lower costs – to switch share classes immediately.” Tibble,

et al. v. Edison Int. et al., No. 07-5359, 2017 WL 3523737, at * 13 (C.D. Cal. Aug. 16, 2017).

       88.      Throughout the Class Period, the Plan offered JPMorgan Target date funds. These

target date funds had expense ratios ranging from 0.85% to 0.88% in 2019 (these expense ratios

would have been higher in 2014). However, since November of 2014, JPMorgan offered the R6

share versions of the same funds which were identical in all respects except for price.

       89.      As demonstrated by the chart below, Defendants’ failure to select the R6 share class

was an indication of their failure to prudently monitor the Plan to determine whether the Plan was

invested in the lowest-cost share class available for the Plan’s mutual funds. The chart below uses

2020 expense ratios to demonstrate how much more expensive the funds were than their identical

counterparts:


                                                 23
         Case 3:20-cv-00168-ARS Document 3 Filed 09/09/20 Page 24 of 47




                                                                                              Excess
         Current Fund                ER           Lower Share Class               ER
                                                                                             Expense

           JNSAX                                      JNSYX
   JPMorgan SmartRetirement        0.85%      JPMorgan SmartRetirement          0.45%         89%
           2025 A                                     2025 R6

           JTTAX                                      JTTYX
   JPMorgan SmartRetirement        0.81 %     JPMorgan SmartRetirement          0.44 %        84%
           2020 A                                     2020 R6

           SRJAX                                      SRJYX
   JPMorgan SmartRetirement        0.87 %     JPMorgan SmartRetirement          0.46 %        89%
           2035 A                                     2035 R6

           JSMAX                                      JSMYX
   JPMorgan SmartRetirement        0.86 %     JPMorgan SmartRetirement          0.46 %        87%
           2030 A                                     2030 R6

          SMTAX                                      SMTYX
   JPMorgan SmartRetirement        0.88 %     JPMorgan SmartRetirement          0.47 %        87%
           2040 A                                     2040 R6

           JSAAX                                      JSAYX
   JPMorgan SmartRetirement        0.88 %     JPMorgan SmartRetirement          0.47 %        87%
           2045 A                                     2045 R6

           JTSAX                                      JTSYX
   JPMorgan SmartRetirement        0.88 %     JPMorgan SmartRetirement          0.47 %        87%
           2050 A                                     2050 R6

           JFFAX                                      JFFYX
   JPMorgan SmartRetirement        0.88 %     JPMorgan SmartRetirement          0.47 %        87%
           2055 A                                     2055 R6


       90.      In addition to the target dates funds discussed above, Altru also failed to identify

identical lower share classes for other funds in the Plan as detailed in the chart, below:




                                                 24
         Case 3:20-cv-00168-ARS Document 3 Filed 09/09/20 Page 25 of 47




                                                                               Excess       Date
        Current Fund              ER       Lower Share Class          ER
                                                                                Exp.      Available

          FUNYX                                 PFGKX
                                                                                           Dec. 20
    Pioneer Fundamental         0.77 %    Pioneer Fundamental       0.66 %      17%
                                                                                            2012
         Growth Y                              Growth K
         JSRAX                                    JSIYX
        JPMorgan                                JPMorgan                                    Nov. 3
                                0.73 %                              0.42 %      74%
  SmartRetirement Income                     SmartRetirement                                2014
             A                                 Income R6
         RPMGX                                  RPTIX
                                                                                           Aug 28
   T. Rowe Price Mid-Cap        0.75 %     T. Rowe Price Mid-       0.62 %      21%
                                                                                            2015
          Growth                              Cap Growth I

         FARCX                                 FREGX
                                                                                           April 30
     Nuveen Real Estate         1.02 %     Nuveen Real Estate       0.88 %      16%
                                                                                            2013
        Securities I                         Securities R6

                                            ODVIX Invesco
     ODVYX Invesco
                                             Oppenheimer                                   Dec. 29
      Oppenheimer               1.00%                                0.83%      20%
                                           Developing Markets                               2011
   Developing Markets Y
                                                  R6



       91.     The above is for illustrative purposes only. During the Class Period, Defendants

knew or should have known of the existence of cheaper share classes and therefore also should

have immediately identified the prudence of transferring the Plan’s funds into these alternative

investments.

       92.     As noted above, minimum initial investment amounts are typically waived for

institutional investors like retirement plans. See, e.g., Davis, et al. v. Washington Univ., et al., No.

18-3345, slip op. at 5 (8th Cir. May 22, 2020) (“minimum investment requirements are ‘routinely

waived’ for individual investors in large retirement-savings plans”); Sweda v. Univ. of

Pennsylvania, 923 F.3d 320, 329 (3d Cir. 2019) (citing Tibble II, 729 F.3d at 1137 n.24). The

following is a sampling of the assets under management as of the end of 2018:



                                                  25
         Case 3:20-cv-00168-ARS Document 3 Filed 09/09/20 Page 26 of 47



                                                                    2018 Assets Under
                              Current Fund
                                                                      Management
                             JNSAX
                                                                       $147,881,641
         JPMorgan SmartRetirement 2020 A through 2055 A10

                                FUNYX
                                                                       $12,484,480
                     Pioneer Fundamental Growth Y

                             JSRAX
                                                                       $10,288,216
                 JPMorgan SmartRetirement Income A

                               RPMGX
                                                                        $7,099,226
                     T. Rowe Price Mid-Cap Growth

                              FARCX
                                                                        $4,231,342
                     Nuveen Real Estate Securities I

         ODVYX Invesco Oppenheimer Developing Markets Y                 $1,453,477


       93.     All of the lower share class alternatives were available during the Class Period. A

prudent fiduciary conducting an impartial review of the Plan’s investments would have identified

the cheaper share classes available and transferred the Plan’s investments in the above-referenced

funds into the lower share classes at the earliest opportunity.

       94.     There is no good-faith explanation for utilizing high-cost share classes when lower-

cost share classes are available for the exact same investment. The Plan did not receive any

additional services or benefits based on its use of more expensive share classes; the only

consequence was higher costs for Plan participants. Indeed, given that the lower-priced share

classes were the same fund as the higher-priced classes, they had greater returns. Defendants failed

in their fiduciary duties either because they did not negotiate aggressively enough with their




10
  Target date funds are negotiated and sold as a package. The minimum buy in amount, if any,
for target date funds is based on the amount under management for all target date funds in any
given Plan.


                                                 26
         Case 3:20-cv-00168-ARS Document 3 Filed 09/09/20 Page 27 of 47



service providers to obtain better pricing or they were asleep at the wheel and were not paying

attention. Either reason is inexcusable.

        95.    It is not prudent to select higher cost versions of the same fund even if a fiduciary

believes fees charged to plan participants by the “retail” class investment were the same as the fees

charged by the “institutional” class investment, net of the revenue sharing paid by the funds to

defray the Plan’s recordkeeping costs. Tibble, et al. v. Edison Int. et al., No. 07-5359, 2017 WL

3523737, at * 8 (C.D. Cal. Aug. 16, 2017) (“Tibble III”). Fiduciaries should not “choose otherwise

imprudent investments specifically to take advantage of revenue sharing.” Id. at * 11. This lack

of basic fiduciary practice resonates loudly in this case especially where the recordkeeping and

administrative costs were unreasonably high as discussed below. A fiduciary’s task is to negotiate

and/or obtain reasonable fees for investment options and recordkeeping/administration fees

independent of each other if necessary.

        96.    By failing to investigate the use of lower cost share classes, Defendants caused the

Plan to pay millions of dollars per year in unnecessary fees.

        Failure to Investigate Availability of Lower Cost Collective Trusts

        97.    Collective trusts, also referred to as CITs, are akin to low-cost share classes because

many if not most mutual fund strategies are available in a collective trust format, and the

investments in the collective trusts are identical to those held by the mutual fund, except they cost

less.

        98.    ERISA is derived from trust law. Tibble, 135 S. Ct. at 1828. Accordingly, the

Supreme Court has stated that where ERISA is silent, courts should seek guidance from trust law.

Varity Corp v. Howe, 516 U.S. 489, 496-97 (1996). One such area is the selection of appropriate

funds for a plan. Trust law states it depends on “the type of trustee and the nature of the breach

involved, the availability of relevant data, and other facts and circumstances of the case.”


                                                 27
         Case 3:20-cv-00168-ARS Document 3 Filed 09/09/20 Page 28 of 47



Restatement (Third) of Trusts § 100 cmt. b(1). To determine whether a fiduciary has selected

appropriate funds for the trust, appropriate comparators may include “return rates of one or more

suitable common trust funds, or suitable index mutual funds or market indexes (with such

adjustments as may be appropriate).” Id. (emphasis added).

       99.     Plan fiduciaries such as Defendants here must be continually mindful of investment

options to ensure they do not unduly risk plan participants’ savings and do not charge unreasonable

fees. Some of the best investment vehicles for these goals are collective trusts, which pool plan

participants’ investments further and provide lower fee alternatives to even institutional and 401(k)

plan specific shares of mutual funds.

       100.    Collective trusts are administered by banks or trust companies, which assemble a

mix of assets such as stocks, bonds and cash. Regulated by the Office of the Comptroller of the

Currency rather than the Securities and Exchange Commission, collective trusts have simple

disclosure requirements, and cannot advertise nor issue formal prospectuses. As a result, their

costs are much less, with lower or no administrative costs, and lower or no marketing or advertising

costs. See Powell, Robert, “Not Your Normal Nest Egg,” The Wall Street Journal, March 2013,

available at http://www.wsj.com/articles/SB10001424127887324296604578177291881550144.

       101.    Due to their potential to reduce overall plan costs, collective trusts are becoming

increasingly popular; Use of CITs in DC Plans Booming (discussing data showing that among both

mid-size and large defined contribution plans, significantly more assets are held in collective trusts

than in mutual funds).11


11
   The criticisms that have been launched against collective trust vehicles in the past no longer
apply. Collective trusts use a unitized structure and the units are valued daily; as a result,
participants invested in collective trusts are able to track the daily performance of their investments
online. Use of CITs in DC Plans Booming; Paula Aven Gladych, CITs Gaining Ground in 401(k)
Plans,      EMPLOYEE         BENEFIT        NEWS         (Apr.     14,      2016),     available     at
http://www.benefitnews.com/news/cits-gaining-ground-in-401-k-plans (hereinafter CITs Gaining


                                                  28
         Case 3:20-cv-00168-ARS Document 3 Filed 09/09/20 Page 29 of 47



       102.    A clear indication of Defendants’ lack of a prudent investment evaluation process

was their failure to timely identify and select available collective trusts. A prudent fiduciary

conducting an impartial review of the Plan’s investments would have identified all funds that could

be converted to collective trusts at the earliest opportunity.

       103.    Here, beginning in 2016, JPMorgan offered collective trust versions of its target

date funds, which, as of 2020, had no minimum investment amount. Given the fact that the Plan

had over $106 million dollars invested in target date funds in 2016, the Plan would have easily

qualified for the collective trust versions beginning in 2016 given that there is no current minimum.

Target date funds are sold as a package with the minimum investment amount referring to the total

amount invested across all target date funds. In 2018, for example, the Plan had eight JPMorgan

target date funds ranging from an expected retirement date of 2020 to 2055 at five-year intervals.

A minimum needed to qualify refers to the total of all assets held in all of the 8 funds collectively.

Looking at 2018, the Plan had over $147 million dollars invested in JPMorgan target date funds.

The chart below illustrates the cost difference between the JPMorgan target date funds and the

collective trust versions:

                                                                                              Excess
       Current Fund Option               ER        Collective Trust Version          ER
                                                                                               Exp.
     JPMorgan SmartRetirement                     JPMorgan SmartRetirement
                                       0.85 %                                      0.44%       93%
             2025 A                                       2025 CF



Ground). Many if not most mutual fund strategies are available in collective trust format, and the
investments in the collective trusts are identical to those held by the mutual fund. Use of CITs in
DC Plans Booming; CITs Gaining Ground. And because collective trusts contract directly with
the plan, and provide regular reports regarding costs and investment holdings, the Plan has the
same level of protection that the Investment Company Act provides to individual investors, thus
eliminating the need for the protections of the Investment Company Act. Further, collective trusts
are still subject to state and federal banking regulations that provide comparable protections.
American Bankers Association, ABA Primer on Bank Collective Funds, June 2015, at 1, available
at https://www.aba.com/advocacy/policy-analysis/primer-bank-collective-investment-funds.


                                                  29
         Case 3:20-cv-00168-ARS Document 3 Filed 09/09/20 Page 30 of 47



                                                                                              Excess
       Current Fund Option               ER        Collective Trust Version          ER
                                                                                               Exp.
     JPMorgan SmartRetirement                     JPMorgan SmartRetirement
                                       0.81 %                                      0.44%       84%
             2020 A                                       2020 CF

     JPMorgan SmartRetirement                     JPMorgan SmartRetirement
                                       0.87 %                                      0.44%       97%
             2035 A                                       2035 CF

     JPMorgan SmartRetirement                     JPMorgan SmartRetirement
                                       0.86 %                                      0.44%       95%
             2030 A                                       2030 CF

     JPMorgan SmartRetirement                     JPMorgan SmartRetirement
                                       0.88 %                                      0.44%      100%
             2040 A                                       2040 CF

     JPMorgan SmartRetirement                     JPMorgan SmartRetirement
                                       0.88 %                                      0.44%      100%
             2045 A                                       2045 CF

     JPMorgan SmartRetirement                     JPMorgan SmartRetirement
                                       0.88 %                                      0.44%      100%
             2050 A                                       2050 CF

     JPMorgan SmartRetirement                     JPMorgan SmartRetirement
                                       0.88 %                                      0.44%      100%
             2055 A                                       2055 CF

       104.     Accordingly, collective trusts were readily available to the Plan during the Class

Period, which Defendants knew or should have known of their existence, and therefore also should

have immediately identified the prudence of transferring the Plan’s funds into these alternative

investments beginning in 2016. This is especially the case since the Plan maintained at least one

collective trust in the Plan throughout the Class Period.

       105.    The Plan incurred excess fees due to Defendants’ failure to adequately investigate

the availability of collective trusts in the same investment style of mutual funds in the Plan.

Because of the Plan’s size, it could have reaped considerable cost savings by using collective trusts,

but Defendants again failed to investigate this option adequately.

       106.    In summary, Defendants could have used the Plan’s bargaining power to obtain

high-quality, low-cost alternatives to mutual funds, in order to negotiate the best possible price for




                                                 30
         Case 3:20-cv-00168-ARS Document 3 Filed 09/09/20 Page 31 of 47



the Plan. By failing to investigate the use of alternative investments such as collective trusts,

Defendants caused the Plan to pay millions of dollars per year in unnecessary fees.

       Failure to Utilize Lower Cost Passively Managed and Actively Managed Funds

       107.       As noted supra, ERISA is derived from trust law. Tibble, 135 S. Ct. at 1828.

Accordingly, appropriate investments for a fiduciary to consider are “suitable index mutual funds

or market indexes (with such adjustments as may be appropriate).” Restatement (Third) of Trusts

§ 100 cmt. b(1).

       108.       While higher-cost mutual funds may outperform a less-expensive option, such as a

passively-managed index fund, over the short term, they rarely do so over a longer term. See

Jonnelle Marte, Do Any Mutual Funds Ever Beat the Market? Hardly, The Washington Post,

available    at    https://www.washingtonpost.com/news/get-there/wp/2015/03/17/do-any-mutual-

funds-ever-beat-the-market-hardly/ (citing a study by S&P Dow Jones Indices which looked at

2,862 actively managed mutual funds, focused on the top quartile in performance and found most

did not replicate performance from year to year); see also Index funds trounce actively managed

funds: Study, available at         http://www.cnbc.com/2015/06/26/index-funds-trounce-actively-

managed-funds-study.html (“long-term data suggests that actively managed funds “lagged their

passive counterparts across nearly all asset classes, especially over the 10-year period from 2004

to 2014.”)

       109.       Indeed, funds with high fees on average perform worse than less expensive funds,

even on a pre-fee basis. Javier Gil-Bazo & Pablo Ruiz-Verdu, When Cheaper is Better: Fee

Determination in the Market for Equity Mutual Funds, 67 J. Econ. Behav. & Org. 871, 873 (2009)

(hereinafter “When Cheaper is Better”); see also Jill E. Fisch, Rethinking the Regulation of

Securities Intermediaries, 158 U. Pa. L. Rev. 1961, 1967-75 (2010) (summarizing numerous




                                                 31
         Case 3:20-cv-00168-ARS Document 3 Filed 09/09/20 Page 32 of 47



studies showing that “the most consistent predictor of a fund’s return to investors is the fund’s

expense ratio”).

       110.     During the Class Period, Defendants failed to consider materially similar but

cheaper alternatives to the Plan’s investment options. The chart below demonstrates that the

expense ratios of the Plan’s investment options were more expensive by multiples of comparable

passively-managed and actively-managed alternative funds in the same investment style. These

alternative investments had no material difference in risk/return profiles with the Plan’s funds and

there was a high correlation of the alternative funds’ holdings with the Plan’s funds holdings such

that any difference was immaterial. The alternative funds also had better performances than the

Plan’s funds in their 3 and 5 year average returns as of June 2020. Indeed, as of March 31, 2020,

each of the JPMorgan SmartRetirement A funds had 5 year average returns that were worse than

the majority of their peers:

         Fund                                          (Percent Rank in Peer Group)

         JPMorgan SmartRetirement 2025 A               (75%)

         JPMorgan SmartRetirement 2030 A               (74%)

         JPMorgan SmartRetirement 2035 A               (87%)

         JPMorgan SmartRetirement 2040 A               (79%)

         JPMorgan SmartRetirement 2045 A               (86%)

         JPMorgan SmartRetirement 2050 A               (83%)

         JPMorgan SmartRetirement 2055 A               (86%)



       111.     A reasonable investigation would have revealed the existence of lower-cost and

better performing alternatives to the Plan’s funds.




                                                32
        Case 3:20-cv-00168-ARS Document 3 Filed 09/09/20 Page 33 of 47



       112.   The chart below uses 2020 expense ratios as a methodology to demonstrate how

much more expensive the Plan’s funds were than their alternative fund counterparts.

                                       Passive/Active Lower              Investment % Fee
         2018 Fund             ER                                ER
                                         Cost Alternative                   Style   Excess
                                          Fidelity Freedom
                                                               0.12 %                  608%
        JPMorgan                        Index 2025 Investor
                             0.85 %                                      Target-date
  SmartRetirement 2025 A               American Funds 2025
                                                               0.33 %                  158%
                                        Trgt Date Retire R6

                                          Fidelity Freedom
                                                               0.12 %                  575%
        JPMorgan                        Index 2020 Investor
                             0.81 %                                      Target-date
  SmartRetirement 2020 A               American Funds 2020
                                                               0.31 %                  161%
                                        Trgt Date Retire R6

                                          Fidelity Freedom
                                                               0.12 %                  625%
        JPMorgan                        Index 2035 Investor
                             0.87 %                                      Target-date
  SmartRetirement 2035 A               American Funds 2035
                                                               0.37 %                  135%
                                        Trgt Date Retire R6


                                          Fidelity Freedom
                                                               0.12 %                  616%
        JPMorgan                        Index 2030 Investor
                             0.86 %                                      Target-date
  SmartRetirement 2030 A               American Funds 2030
                                                               0.35 %                  145%
                                        Trgt Date Retire R6

                                          Fidelity Freedom
                                                               0.12 %                  633%
        JPMorgan                        Index 2040 Investor
                             0.88 %                                      Target-date
  SmartRetirement 2040 A               American Funds 2040
                                                               0.38 %                  132%
                                        Trgt Date Retire R6


                                          Fidelity Freedom
                                                               0.12 %                  633%
        JPMorgan                        Index 2045 Investor
                             0.88 %                                      Target-date
  SmartRetirement 2045 A               American Funds 2045
                                                               0.38 %                  132%
                                        Trgt Date Retire R6


                                          Fidelity Freedom
        JPMorgan             0.88 %                            0.12 % Target-date      633%
                                        Index 2050 Investor
  SmartRetirement 2050 A



                                              33
     Case 3:20-cv-00168-ARS Document 3 Filed 09/09/20 Page 34 of 47



                                   Passive/Active Lower        Investment % Fee
      2018 Fund            ER                             ER
                                     Cost Alternative             Style   Excess
                                   American Funds 2050
                                                        0.39 %            126%
                                    Trgt Date Retire R6

                                      Fidelity Freedom
                                                           0.12 %                 633%
      JPMorgan                      Index 2055 Investor
                          0.88 %                                    Target-date
SmartRetirement 2055 A             American Funds 2055
                                                           0.40 %                 120%
                                    Trgt Date Retire R6

                                   Johnson Institutional
                                                           0.25 %                 76%
                                       Core Bond
Metropolitan West Total                                             Domestic
                          0.44 %    Vanguard Interm-
     Return Bd I                                                     Bond
                                    Term Bond Index        0.07 %                 529%
                                          Adm

                                         Vanguard
   American Funds
                          0.49 %   International Growth    0.32 % Int'l Equity    53%
Europacific Growth R6
                                           Adm

                                    Vanguard Growth
                                                           0.04 %                 1825%
                                    Index Institutional
 Pioneer Fundamental                                                Domestic
                          0.77 %      Vanguard U.S.
      Growth Y                                                       Equity
                                   Growth Fund Admiral     0.28 %                 175%
                                         Shares

      JPMorgan
                                     Fidelity Freedom
SmartRetirement Income    0.73 %                           0.12 % Target-date     508%
                                   Index Income Investor
           A


                                    Vanguard Mid-Cap
                                                        0.07 %                    971%
                                   Growth Index Admiral
T. Rowe Price Mid-Cap                                               Domestic
                          0.75 %
       Growth                                                        Equity
                                   BNY Mellon Sm/Md
                                                           0.65 %                 15%
                                       Cp Gr Y


                                   Vanguard Small Cap
                                                           0.07 %                 642%
  DFA US Small Cap                 Value Index Admiral              Domestic
                          0.52 %
      Value I                       Vanguard Strategic               Equity
                                                           0.29 %                 79%
                                   Small-Cap Equity Inv



                                          34
           Case 3:20-cv-00168-ARS Document 3 Filed 09/09/20 Page 35 of 47



                                             Passive/Active Lower                Investment % Fee
            2018 Fund               ER                                   ER
                                               Cost Alternative                     Style   Excess

                                             Vanguard Real Estate
                                                                       0.12 %                    750%
       Nuveen Real Estate                       Index Admiral                     Domestic
                                   1.02 %
          Securities I                         TIAA-CREF Real                      Equity
                                                                       0.51 %                    100%
                                                Estate Sec Instl

     Vanguard Selected Value                 Vanguard Mid-Cap                     Domestic
                             0.33 %                                    0.07 %                    371%
              Inv                            Value Index Admiral                   Equity


      Invesco Oppenheimer                    American Funds New
                                   1.00 %                              0.60 %    Int'l Equity    66%
      Developing Markets Y                       World R6

          113.     The above is for illustrative purposes only as the significant fee disparities detailed

above existed for all years of the Class Period. The Plan expense ratios were multiples of what

they should have been, given the bargaining power available to the Plan fiduciaries.

          114.     With regard to the comparison of the actively managed funds to passively managed

funds, these results are not surprising given that in the long-term, actively managed funds do not

outperform their passively-managed counterparts. Indeed, the majority of U.S. equity funds did

not outperform their index counterparts in the five years ending June 30, 2019:12

        Fund Category               Comparison Index                Percentage of Funds That
                                                                    Underperformed Their
                                                                    Benchmark 5 Yr (%)
                 Large-Cap                    S&P 500               78.52

                 Mid-Cap                  S&P MidCap 400            63.56

                 Small-Cap               S&P SmallCap 600           75.09

                 Multi-Cap              S&P Composite 1500          82.79

            Domestic Equity             S&P Composite 1500          81.66



12
     Source: https://us.spindices.com/spiva/#/reports


                                                     35
           Case 3:20-cv-00168-ARS Document 3 Filed 09/09/20 Page 36 of 47



           Large-Cap Value                 S&P Value            84.74

            Mid-Cap Value          S&P MidCap 400 Value         92.31

           Small-Cap Value         S&P SmallCap 600 Value       90.57

           Multi-Cap Value           S&P Composite 1500         91.35
                                           Value

         115.    A prudent investigation would have revealed the existence of these lower-cost and

better performing alternatives to the Plan’s funds.

         116.    Defendants’ failure to investigate lower cost alternative investments (both actively

and passively managed funds) during the Class Period cost the Plan and its participants millions

of dollars.

B.       Defendants Failed to Monitor or Control the Plan’s Recordkeeping Expenses

         117.    The Plan’s recordkeeper during the Class Period was Alerus. 2014 through 2018

Form 5500s filed with the United States Department of Labor (“2014-2018 Form 5500s) at 3.

         118.    The term “recordkeeping” is a catchall term for the suite of administrative services

typically provided to a defined contribution plan by the plan’s “recordkeeper.” Beyond simple

provision of account statements to participants, it is quite common for the recordkeeper to provide

a broad range of services to a defined contribution plan as part of its package of services. These

services can include claims processing, trustee services, participant education, managed account

services, participant loan processing, QDRO13 processing, preparation of disclosures, self-directed

brokerage accounts, investment consulting, and general consulting services.              Nearly all

recordkeepers in the marketplace offer this range of services, and defined contribution plans have

the ability to customize the package of services they receive and have the services priced


13
     Qualified Domestic Relations Order.


                                                  36
          Case 3:20-cv-00168-ARS Document 3 Filed 09/09/20 Page 37 of 47



accordingly. Many of these services can be provided by recordkeepers at very little cost. In fact,

several of these services, such as managed account services, self-directed brokerage, QDRO

processing, and loan processing are often a profit center for recordkeepers.

         119.   The cost of providing recordkeeping services depends on the number of participants

in a plan. Plans with large numbers of participants can take advantage of economies of scale by

negotiating a lower per-participant recordkeeping fee. Because recordkeeping expenses are driven

by the number of participants in a plan, the vast majority of plans are charged on a per-participant

basis.

         120.   Recordkeeping expenses can either be paid directly from plan assets, or indirectly

by the plan’s investments in a practice known as revenue sharing (or a combination of both or by

a plan sponsor). Revenue sharing payments are payments made by investments within the plan,

typically mutual funds, to the plan’s recordkeeper or to the plan directly, to compensate for

recordkeeping and trustee services that the mutual fund company otherwise would have to provide.

         121.   Although utilizing a revenue sharing approach is not per se imprudent, unchecked,

it could be devastating for Plan participants. “At worst, revenue sharing is a way to hide fees.

Nobody sees the money change hands, and very few understand what the total investment expense

pays for. It’s a way to milk large sums of money out of large plans by charging a percentage-

based fee that never goes down (when plans are ignored or taken advantage of). In some cases,

employers and employees believe the plan is ‘free’ when it is in fact expensive.” Justin Pritchard,

“Revenue Sharing and Invisible Fees” available at http://www.cccandc.com/p/revenue-sharing-

and-invisible-fees (last visited March 19, 2020).

         122.   In order to make an informed evaluation as to whether a recordkeeper or other

service provider is receiving no more than a reasonable fee for the services provided to a plan, a

prudent fiduciary must identify all fees, including direct compensation and revenue sharing being


                                                37
         Case 3:20-cv-00168-ARS Document 3 Filed 09/09/20 Page 38 of 47



paid to the plan’s recordkeeper. To the extent that a plan’s investments pay asset-based revenue

sharing to the recordkeeper, prudent fiduciaries monitor the amount of the payments to ensure that

the recordkeeper’s total compensation from all sources does not exceed reasonable levels, and

require that any revenue sharing payments that exceed a reasonable level be returned to the plan

and its participants.

        123.    In 2019, the Plan’s fiduciaries recognized at a Committee meeting that fees charged

by “Alerus is still a little high compared to the median” but failed to take any meaningful action.

        124.    Throughout the Class Period, Alerus purportedly charged a flat 0.115% of total plan

assets annually which is assessed against participants on a pro rata basis. See, Altru Health System

Retirement Plans Review of Plan Fees as of September 30, 2019 (“Fee Disclosure”) at 1. As

described in the Fee Disclosure: “Your account is charged a pro rata share (your account value/total

plan value) of the Alerus recordkeeping fee, which is an annual Asset Based Fee of 15.5 basis

points. (0.155%).” Fee Disclosure at 1.

        125.    As will be discussed in more detail below, Alerus collected revenue sharing on top

of this 0.155% fee. However, looking at what the 0.155% fee amounted to on a per participant

basis, it’s clear the fee itself is excessive. The chart below analyzes the recordkeeping fee from

2014 to 2018 as follows:

                                                                                      Per
                                                      Assets x
                   ASSETS                                            Participants Participant
                                                      0.155%
                                                                                     Cost
    2014       $235,356,286.00       0.155%          $364,802.24        3074        $118.67
    2015       $230,452,168.00       0.155%          $357,200.86         3097          $115.34
    2016       $242,617,728.00       0.155%          $376,057.48         3444          $109.19
    2017       $358,837,767.00       0.155%          $556,198.54         4417          $125.92
    2018       $329,411,143.00       0.155%          $510,587.27         4359          $117.13




                                                38
         Case 3:20-cv-00168-ARS Document 3 Filed 09/09/20 Page 39 of 47



       126.    Defendants have wholly failed to prudently manage and control the Plan’s

recordkeeping and administrative costs by failing to try to obtain lower recordkeeping costs than

Alerus was charging.

       127.    By way of comparison, we can look at what other plans are paying for

recordkeeping and administrative costs. One data source, the 401k Averages Book (20th ed.

2020)14 studies Plan fees for smaller plans, those under $200 million in assets. Although it studies

slightly smaller plans than the Plan, it is nonetheless a useful resource because we can extrapolate

from the data what a slightly bigger plan like the Plan should be paying for recordkeeping. That

is because recordkeeping and administrative fees should decrease as a Plan increases in size. For

example, a plan with 200 participants and $20 million in assets has an average recordkeeping and

administration cost (through direct compensation) of $12 per participant. 401k Averages Book at

p. 95. A plan with 2,000 participants and $200 million in assets has an average recordkeeping and

administration cost (through direct compensation) of $5 per participant. Id., at p. 108. Thus, the

Plan, with over $300 million dollars in assets and over 4,000 participants, should have had direct

recordkeeping costs below the $5 average, which it clearly did not.

       128.    The Plan’s total recordkeeping costs (both direct and indirect compensation) are

clearly unreasonable as some authorities have recognized that reasonable rates for large plans

typically average around $35 per participant, with costs coming down every day.15



14
  “Published since 1995, the 401k Averages Book is the oldest, most recognized source for non-
biased, comparative 401(k) average cost information.” 401k Averages Book at p. 2.
15
   Case law is in accord that large plans can bargain for low recordkeeping fees. See, e.g., Spano
v. Boeing, Case 06-743, Doc. 466, at 26 (S.D. Ill. Dec. 30, 2014) (plaintiffs’ expert opined market
rate of $37–$42, supported by defendants’ consultant’s stated market rate of $30.42–$45.42 and
defendant obtaining fees of $32 after the class period); Spano, Doc. 562-2 (Jan 29, 2016)
(declaration that Boeing’s 401(k) plan recordkeeping fees have been $18 per participant for the
past two years); George, 641 F.3d at 798 (plaintiffs’ expert opined market rate of $20–$27 and
plan paid record-keeper $43–$65); Gordon v. Mass Mutual, Case 13-30184, Doc. 107-2 at ¶10.4


                                                39
         Case 3:20-cv-00168-ARS Document 3 Filed 09/09/20 Page 40 of 47



        129.    It’s no excuse that some revenue sharing may have been credited back to

participant accounts to help defray the excessive amount of recordkeeping and administrative fees

charged by Alerus. The better and more prudent practice would have been to select funds in the

Plan that didn’t pay revenue sharing and then to negotiate a reasonable fee for recordkeeping. This

would have allowed more money to remain in each participants retirement account to their benefit.

Instead, the Defendants allowed Alerus to favor its own interests over plan participants.

        130.    To make matters worse, at the same time, Alerus collected revenue sharing above

the 0.115% recordkeeping charge which Alerus apparently used to pay itself even more

unreasonable fees.

        131.    A review of some of the account statements of Plan participants show that only a

portion of revenue sharing collected was credited back to participant accounts. The remainder

likely ended up in the coffers of Alerus who already collected an excessive 0.155% fee from total

assets in the Plan.

        132.    Looking at one participant account shows that this participant had all of his or her

money invested in the JPMorgan SmartRetirement 2040 fund. She was rebated approximately

$267 annually which represented a credit of .022%. However, the JPMorgan SmartRetirement

2040 fund charges .50% in revenue sharing. This leaves .028% unaccounted for which likely ended

up in the accounts of Alerus instead of in this participant’s account. Similar arrangements are seen

in other participant account statements. Had the Defendants chosen a fund which doesn’t pay

excessive revenue sharing and negotiated a reasonable recordkeeping fee, the Plan would have

saved millions which would have ended up in participants accounts as opposed to those of Alerus.




(D.Mass. June 15, 2016) (401(k) fee settlement committing the Plan to pay not more than $35 per
participant for recordkeeping).


                                                40
         Case 3:20-cv-00168-ARS Document 3 Filed 09/09/20 Page 41 of 47



       133.    The manner in which recordkeeping costs were paid for by the Plan’s fiduciaries

was clearly imprudent and disloyal to the Plan participants. The excess amount of money taken

from revenue sharing that was never used to pay for recordkeeping and administrative costs cannot

justify Defendants’ selection of high-priced investment options to take advantage of revenue

sharing. Again, a more prudent arrangement in this case would have been to select available lower

cost investment funds that used little to no revenue sharing and for the Defendants to negotiate

and/or obtain reasonable direct compensation per participant recordkeeping/administration costs

with no strings attached.

       134.    Given the size of the Plan’s assets during the Class Period and total number of

participants, in addition to the general trend towards lower recordkeeping expenses in the

marketplace as a whole, the Plan could have obtained recordkeeping services that were comparable

to or superior to the typical services provided by the Plan’s recordkeeper at a lower cost.

       135.    A prudent fiduciary would have observed the excessive fees being paid to the

recordkeeper and taken corrective action. Defendants’ failures to monitor and control

recordkeeping compensation cost the Plan millions of dollars per year and constituted separate and

independent breaches of the duties of loyalty and prudence.

                               FIRST CLAIM FOR RELIEF
                    Breaches of Fiduciary Duties of Loyalty and Prudence
                              (Asserted against the Committee)


       136.    Plaintiffs re-allege and incorporate herein by reference all prior allegations in this

Complaint as if fully set forth herein.

       137.    At all relevant times, the Committee and its members (“Prudence/Loyalty

Defendants”) were fiduciaries of the Plan within the meaning of ERISA § 3(21)(A), 29 U.S.C. §




                                                41
            Case 3:20-cv-00168-ARS Document 3 Filed 09/09/20 Page 42 of 47



1002(21)(A), in that they exercised discretionary authority or control over the administration

and/or management of the Plan or disposition of the Plan’s assets.

       138.     As fiduciaries of the Plan, these Defendants were subject to the fiduciary duties

imposed by ERISA § 404(a), 29 U.S.C. § 1104(a). These fiduciary duties included managing the

assets of the Plan for the sole and exclusive benefit of Plan participants and beneficiaries, and

acting with the care, skill, diligence, and prudence under the circumstances that a prudent person

acting in a like capacity and familiar with such matters would use in the conduct of an enterprise

of like character and with like aims.

       139.     The Prudence/Loyalty Defendants breached these fiduciary duties in multiple

respects as discussed throughout this Complaint. They did not make decisions regarding the Plan’s

investment lineup based solely on the merits of each investment and what was in the best interest

of Plan participants. Instead, the Prudence/Loyalty Defendants selected and retained investment

options in the Plan despite the high cost of the funds in relation to other comparable investments.

The Prudence/Loyalty Defendants also failed to investigate the availability of lower-cost share

classes of certain mutual funds in the Plan. In addition, the Prudence/Loyalty Defendants failed

to investigate collective trusts as alternatives to mutual funds, even though they generally provide

the same investment management services at a lower cost. Likewise, the Prudence/Loyalty

Defendants failed to monitor or control the grossly-excessive compensation paid for recordkeeping

services.

       140.     As a direct and proximate result of the breaches of fiduciary duties alleged herein,

the Plan suffered millions of dollars of losses due to excessive costs and lower net investment

returns. Had Defendants complied with their fiduciary obligations, the Plan would not have

suffered these losses, and Plan participants would have had more money available to them for their

retirement.


                                                 42
         Case 3:20-cv-00168-ARS Document 3 Filed 09/09/20 Page 43 of 47



       141.    Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), the Prudence/Loyalty Defendants

are liable to restore to the Plan all losses caused by their breaches of fiduciary duties, and also must

restore any profits resulting from such breaches. In addition, Plaintiffs are entitled to equitable

relief and other appropriate relief for Defendants’ breaches as set forth in their Prayer for Relief.

       142.    The Prudence/Loyalty Defendants knowingly participated in each breach of the

other Defendants, knowing that such acts were a breach, enabled the other Defendants to commit

breaches by failing to lawfully discharge such Defendant’s own duties, and knew of the breaches

by the other Defendants and failed to make any reasonable and timely effort under the

circumstances to remedy the breaches. Accordingly, each Defendant is also liable for the breaches

of its co-fiduciaries under 29 U.S.C. § 1105(a).

                               SECOND CLAIM FOR RELIEF
                       Failure to Adequately Monitor Other Fiduciaries
                       (Asserted against Altru and the CFO Defendants)

       143.     Plaintiffs re-allege and incorporate herein by reference all prior allegations in this

Complaint as if fully set forth herein.

       144.    Altru and the CFO Defendants (the “Monitoring Defendants”) had the authority to

appoint and remove members of the Committee, and the duty to monitor the Committee and were

aware that the Committee Defendants had critical responsibilities as fiduciaries of the Plan.

       145.    In light of this authority, the Monitoring Defendants had a duty to monitor the

Committee Defendants to ensure that the Committee Defendants were adequately performing their

fiduciary obligations, and to take prompt and effective action to protect the Plan in the event that

the Committee Defendants were not fulfilling those duties.

       146.    The Monitoring Defendants also had a duty to ensure that the Committee

Defendants possessed the needed qualifications and experience to carry out their duties; had

adequate financial resources and information; maintained adequate records of the information on


                                                   43
         Case 3:20-cv-00168-ARS Document 3 Filed 09/09/20 Page 44 of 47



which they based their decisions and analysis with respect to the Plan’s investments; and reported

regularly to the Monitoring Defendants.

       147.     The Monitoring Defendants breached their fiduciary monitoring duties by, among

other things:



                (a)    Failing to monitor and evaluate the performance of the Committee

                       Defendants or have a system in place for doing so, standing idly by as the

                       Plan suffered significant losses as a result of the Committee Defendants’

                       imprudent actions and omissions;

                (b)    failing to monitor the processes by which Plan investments were evaluated,

                       their failure to investigate the availability of lower-cost share classes, and

                       their failure to investigate the availability of lower-cost collective trust

                       vehicles; and

                (c)    failing to remove Committee members whose performance was inadequate

                       in that they continued to maintain imprudent, excessively costly, and poorly

                       performing investments within the Plan, and caused the Plan to pay

                       excessive recordkeeping fees, all to the detriment of the Plan and Plan

                       participants’ retirement savings.

       148.     As a consequence of the foregoing breaches of the duty to monitor, the Plan

suffered millions of dollars of losses. Had Monitoring Defendants complied with their fiduciary

obligations, the Plan would not have suffered these losses, and Plan participants would have had

more money available to them for their retirement.

       149.     Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), the Monitoring Defendants are

liable to restore to the Plan all losses caused by their failure to adequately monitor the Committee


                                                 44
         Case 3:20-cv-00168-ARS Document 3 Filed 09/09/20 Page 45 of 47



Defendants. In addition, Plaintiffs are entitled to equitable relief and other appropriate relief as set

forth in their Prayer for Relief.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs pray that judgment be entered against Defendants on all claims

and requests that the Court awards the following relief:

                A.      A determination that this action may proceed as a class action under Rule

                        23(b)(1), or in the alternative, Rule 23(b)(2) of the Federal Rules of Civil

                        Procedure;

                B.      Designation of Plaintiffs as Class Representatives and designation of

                        Plaintiffs’ counsel as Class Counsel;

                C.      A Declaration that the Defendants, and each of them, have breached their

                        fiduciary duties under ERISA;

                D.      An Order compelling the Defendants to make good to the Plan all losses to

                        the Plan resulting from Defendants’ breaches of their fiduciary duties,

                        including losses to the Plan resulting from imprudent investment of the

                        Plan’s assets, and to restore to the Plan all profits the Defendants made

                        through use of the Plan’s assets, and to restore to the Plan all profits which

                        the participants would have made if the Defendants had fulfilled their

                        fiduciary obligations;

                E.      An order requiring the Company Defendants to disgorge all profits received

                        from, or in respect of, the Plan, and/or equitable relief pursuant to 29 U.S.C.

                        § 1132(a)(3) in the form of an accounting for profits, imposition of a

                        constructive trust, or a surcharge against the Company Defendant as




                                                  45
        Case 3:20-cv-00168-ARS Document 3 Filed 09/09/20 Page 46 of 47



                    necessary to effectuate said relief, and to prevent the Company Defendant’s

                    unjust enrichment;

             F.     Actual damages in the amount of any losses the Plan suffered, to be

                    allocated among the participants’ individual accounts in proportion to the

                    accounts’ losses;

             G.     An order enjoining Defendants from any further violations of their ERISA

                    fiduciary responsibilities, obligations, and duties;

             H.     Other equitable relief to redress Defendants’ illegal practices and to enforce

                    the provisions of ERISA as may be appropriate, including appointment of

                    an independent fiduciary or fiduciaries to run the Plan and removal of Plan

                    fiduciaries deemed to have breached their fiduciary duties;

             I.     An award of pre-judgment interest;

             J.     An award of costs pursuant to 29 U.S.C. § 1132(g);

             K.     An award of attorneys’ fees pursuant to 29 U.S.C. § 1132(g) and the

                    common fund doctrine; and

             L.     Such other and further relief as the Court deems equitable and just.



Dated: September 9, 2020                   By: s/ Donald R. Reavey
                                           Donald R. Reavey
                                           (Pro hac vice to be requested)
                                           CAPOZZI ADLER, P.C.
                                           2933 North Front Street
                                           Harrisburg, PA 17110
                                           Telephone: (717) 233-4101
                                           Facsimile: (717) 233-4103
                                           Email: donr@capozziadler.com

                                           By: s/ Mark K. Gyandoh
                                           Mark K. Gyandoh
                                           (pro hac vice to be requested)


                                              46
Case 3:20-cv-00168-ARS Document 3 Filed 09/09/20 Page 47 of 47



                            CAPOZZI ADLER, P.C.
                            312 Old Lancaster Road
                            Merion Station, PA 19066
                            Telephone: (610) 890-0200
                            Facsimile: (717) 233-4103
                            Email: markg@capozziadler.com

                            Counsel for Plaintiffs and the Putative Class




                              47
